DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
In view of the amendments, the objection of claim 11 is withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 3-10, 13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dubroca et al. (USPG Pub No. 2014/0334777), hereinafter “Dubroca”, in view of Schowengerdt et al. (USPG Pub No. 2020/0312040), hereinafter “Schowengerdt”.
Regarding claim 1, Dubroca discloses an optical system (Paragraph 86) comprising: a light source configured to output light (Paragraphs 1, 87); a first waveguide (6.1) configured to guide the light (see Figs. 1, 6G); a first transmissive reflective layer (6.9) provided on a top surface of the first waveguide (6.1) and configured to reflect a first portion of the light incident thereon and to transmit a second portion of the light incident thereon (see Figs. 1, 6G, Paragraph 93); a second waveguide (6.2) provided on a top surface of the first transmissive reflective layer (6.9) and configured to guide the second portion of the light; a second transmissive reflective layer (6.4) provided on a top surface of the second waveguide (6.2) and configured to reflect a first sub-portion of the second portion of the light incident thereon (see Fig. 6G), and to transmit a second sub-portion of the second portion of the light incident thereon (see Fig. 6G); a third waveguide (6.8) provided on a top surface of the second transmissive reflective layer (6.4) and configured to guide the second sub-portion of the second portion of the light (see Fig. 6G); an in-coupler (6.5/6.6) provided on the first waveguide (6.1) and configured to guide the light output by the light source into the first waveguide (6.1) (see Figs. 1, 6A-G); and an out-coupler (6.3) provided on one of the first waveguide (6.1) and the third waveguide (6.8) and configured to emit the light incident thereon to an outside (Paragraph 86). Dubroca discloses the claimed invention, but does not specify toward the first transmissive reflective layer. 
Paragraphs 10 and 63 of Dubroca teach that the length of the semi-reflective coating should be established to enable the injected light signal to perform two rebounds on the semi-reflective coating for the purpose of improving the uniformity of the luminance perceived by the user. In order for the second transmissive reflective layer (6.4) of Dubroca to be configured to reflect a first sub-portion of the second portion of the light incident thereon toward the first transmissive reflective layer (6.9), the length of the first transmissive reflective layer (6.9) would have to be long enough to receive said reflection. Such a modification would have involved a mere change in the shape and size of a component. A change in shape and size is generally recognized as being within the level of ordinary skill in the art In re Dailey, 149 USPQ 47 (CCPA 1966) and In re Rose, 105 USPQ 237 (CCPA 1955).
As this feature is widely known in the art, Schowengerdt provides further evidence that one of ordinary skill in the art is capable of modifying Dubroca to include such a feature. In the same field of endeavor, Schowengerdt discloses toward the first transmissive reflective layer (see Fig. 24). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Dubroca with toward the first transmissive reflective layer of Schowengerdt for the purpose of minimizing dropouts in intensity (Paragraph 237).
Regarding claim 3, Dubroca further discloses wherein a size of the first transmissive reflective layer (6.4/6.9) is different from a size of the second transmissive reflective layer (6.9/6.4) (see Figs. 3, 6G, Paragraph 93).  
Regarding claim 4, Dubroca further discloses wherein the first transmissive reflective layer covers less than an entirety of the top surface of the first waveguide (6.1) (see Figs. 6A-G).  
Regarding claim 5, Dubroca further discloses wherein the first transmissive reflective layer is provided in a position that overlaps with a position of the in-coupler (see Figs. 6A-G).  
Regarding claim 6, Dubroca and Schowengerdt teach the system as is set forth above for claim 1, Schowengerdt further discloses wherein the first transmissive reflective layer covers an entirety of the top surface of the first waveguide (see Fig. 24).
Regarding claim 8, Dubroca further discloses wherein the in-coupler (6.5/6.6) comprises an inclined surface formed at one end of the first waveguide (6.1) (see Figs. 6A-G).
Regarding claim 9, Dubroca and Schowengerdt teach the system as is set forth above for claim 1, Schowengerdt further discloses wherein the in-coupler (168) comprises a prism provided in the first waveguide (172) (see Fig. 6, Paragraph 188). 
Regarding claim 10, Dubroca and Schowengerdt teach the system as is set forth above for claim 1, Schowengerdt further discloses wherein the in-coupler and the out-coupler each comprise one of a diffractive optical element, a polarization selective coating, and a prism (Paragraphs 177, 188). 
Regarding claim 13, Dubroca discloses a wearable display apparatus (Paragraphs 63, 82; “spectacles (glasses)”) comprising: a projecting part configured to emit light forming an image (Paragraph 3); and an optical system configured to guide the light emitted from the projecting part (Paragraph 86), wherein the optical system comprises, a first waveguide (6.1) configured to guide the light (see Figs. 1, 6G); a first transmissive reflective layer (6.9) provided on a top surface of the first waveguide (6.1) and configured to reflect a first portion of the light incident thereon and to transmit a second portion of the light incident thereon (see Fig. 6G); a second waveguide (6.2) provided on a top surface of the first transmissive reflective layer (6.9) and configured to guide the second portion of the light (see Fig. 6G); a second transmissive reflective layer (6.4) provided on a top surface of the second waveguide (6.2) and configured to reflect a first sub-portion of the second portion of the light incident thereon, and to transmit a second sub-portion of the second portion of the light incident thereon (see Fig. 6G), a third waveguide (6.8) provided on a top surface of the second transmissive reflective layer (6.4) and configured to guide the second sub-portion of the second portion of the light; an in-coupler (6.5/6.6) provided on the first waveguide (6.1) and configured to guide the light emitted from the projecting part into the first waveguide (6.1) (see Figs. 1-4, 6A-G); and an out-coupler (6.3) provided on one of the first waveguide (6.1) and the second waveguide (6.2) and configured to emit the light incident thereon to an outside (Paragraph 86). Dubroca discloses the claimed invention, but does not specify toward the first transmissive reflective layer. 
Paragraphs 10 and 63 of Dubroca teach that the length of the semi-reflective coating should be established to enable the injected light signal to perform two rebounds on the semi-reflective coating for the purpose of improving the uniformity of the luminance perceived by the user. In order for the second transmissive reflective layer (6.4) of Dubroca to be configured to reflect a first sub-portion of the second portion of the light incident thereon toward the first transmissive reflective layer (6.9), the length of the first transmissive reflective layer (6.9) would have to be long enough to receive said reflection. Such a modification would have involved a mere change in the shape and size of a component. A change in shape and size is generally recognized as being within the level of ordinary skill in the art In re Dailey, 149 USPQ 47 (CCPA 1966) and In re Rose, 105 USPQ 237 (CCPA 1955).
As this feature is widely known in the art, Schowengerdt provides further evidence that one of ordinary skill in the art is capable of modifying Dubroca to include such a feature. In the same field of endeavor, Schowengerdt discloses toward the first transmissive reflective layer (see Fig. 24). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus of Dubroca with toward the first transmissive reflective layer of Schowengerdt for the purpose of minimizing dropouts in intensity (Paragraph 237).
Regarding claim 15, Dubroca further discloses wherein the first transmissive reflective layer covers less than an entirety of a top surface of the first waveguide (6.1) (see Figs. 6A-G).  
Regarding claim 16, Dubroca further discloses wherein the first transmissive reflective layer is provided in a position that overlaps with a position of the in-coupler (see Figs. 6A-G).  
Regarding claim 17, Dubroca and Schowengerdt teach the apparatus as is set forth above for claim 13, Schowengerdt further discloses wherein the first transmissive reflective layer covers an entirety of a top surface of the first waveguide (see Fig. 24).
Regarding claims 7 and 18, Dubroca further discloses wherein the out-coupler (6.3) is provided on the first waveguide (6.1) (see Fig. 6G).  
Regarding claim 19, Dubroca further discloses wherein the wearable display apparatus comprises one of a head mounted display and smart glasses (Paragraphs 63, 82).
Regarding claim 20, Dubroca further discloses wherein the first transmissive reflective layer (6.9) is configured to: transmit, to the second waveguide (6.2), the second portion of the light that is incident thereon from the first waveguide (6.1), reflect, to the first waveguide (6.1), the first portion of the light incident thereon from the first waveguide, transmit, to the first waveguide (6.1), a first part of the first sub-portion of the second portion of the light that is incident thereon from the second waveguide (6.2), and reflect, to the second waveguide (6.2), a second part of the first sub-portion of the second portion of the light that is incident thereon from the second waveguide (6.2) (see Figs. 1-4, 6A-G).  
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dubroca (USPG Pub No. 2014/0334777) in view of Schowengerdt (USPG Pub No. 2020/0312040) and Basset et al. (USPG Pub No. 2020/0096767), hereinafter “Basset”.
Regarding claim 11, Dubroca discloses a method of guiding light in an optical system that includes a first waveguide (6.1), a first transmissive reflective layer (6.9), a second waveguide (6.2), a second transmissive reflective layer (6.4), a third waveguide (6.8), an in-coupler (6.5/6.6), and an out-coupler (6.3) (see Figs. 1, 6G, Paragraph 86), the method of guiding the light comprising: transmitting the light through the in-coupler (6.5/6.6), thereby causing the light to be incident on the first transmissive reflective layer (6.9); reflecting, by the firs transmissive reflective layer (6.9), a first portion of the light incident on the first transmissive reflective layer (6.9) to be incident on the first waveguide (6.1), transmitting through the first transmissive reflective layer (6.9) a second portion of the light incident on the first transmissive reflective layer (6.9) to the second transmissive reflective layer (6.4) via the second waveguide (6.2) (see Fig. 6G); causing the first portion of the light incident on the first waveguide (6.1) to be totally internally reflected within the first waveguide (6.1) and thereby incident on the first transmissive reflective layer (6.9) (see Fig. 6G); reflecting, by the second transmissive reflective layer (6.4), a first sub-portion of the second portion of the light incident on the second transmissive reflective layer (6.4) (see Fig. 6G), transmitting through the second transmissive reflective layer (6.4), a second sub-portion of the second portion of the light incident on the second transmissive reflective layer (6.4) to the third waveguide (6.8), causing the second sub-portion of the second portion of the light incident on the third waveguide (6.8) to be totally internally reflected within the third waveguide (6.8) and thereby incident on the second transmissive reflective layer (6.4) (see Fig. 6G); causing the light, including the first portion and the second portion of the light, traveling through the first waveguide (6.1), the second waveguide (6.2), and the third waveguide (6.8) to be and thereby be emitted from the optical system (see Figs. 1-4, 6A-G). Dubroca discloses the claimed invention, but does not specify to be incident on the first transmissive reflective layer and refracted by the out-coupler.
Paragraphs 10 and 63 of Dubroca teach that the length of the semi-reflective coating should be established to enable the injected light signal to perform two rebounds on the semi-reflective coating for the purpose of improving the uniformity of the luminance perceived by the user. In order for the second transmissive reflective layer (6.4) of Dubroca to reflect a first sub-portion of the second portion of the light incident thereon to be incident on the first transmissive reflective layer (6.9), the length of the first transmissive reflective layer (6.9) would have to be long enough to receive said reflection. Such a modification would have involved a mere change in the shape and size of a component. A change in shape and size is generally recognized as being within the level of ordinary skill in the art In re Dailey, 149 USPQ 47 (CCPA 1966) and In re Rose, 105 USPQ 237 (CCPA 1955).
As these features are widely known in the art, Schowengerdt and Basset provide further evidence that one of ordinary skill in the art is capable of modifying Dubroca to include such features. In the same field of endeavor, Schowengerdt discloses to be incident on the first transmissive reflective layer (see Fig. 24). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Dubroca with to be incident on the first transmissive reflective layer of Schowengerdt for the purpose of minimizing dropouts in intensity (Paragraph 237).
In addition, in the same field of endeavor, Basset discloses and refracted by the out-coupler (Paragraph 124). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Dubroca and Schowengerdt with and refracted by the out-coupler of Basset for the purpose of propagating the light in the desired direction (Paragraph 124).
Regarding claim 12, Dubroca further discloses wherein the transmitting the light through the in-coupler (6.5/6.6) comprises causing the light transmitted through the in-coupler to be totally internally reflected by at least one of the first waveguide and the third waveguide (see Figs. 1-4, 6A-G).  
Prior Art Citations
               Brown et al. (USPG Pub No. 2014/0140654) and Parsons et al. (USP No. 10,571,699) are each being cited herein to show an optical system, a method of guiding light in an optical system and a wearable display apparatus that would have read on or made obvious a number of the above rejected claims, however, such rejections would have been repetitive.
Response to Arguments
Applicant's arguments filed 01/15/2021 have been fully considered but they are not persuasive. Applicants argued that Dubroca and Schowengerdt, in combination, do not disclose or teach the claims as presented. Applicants did not specifically point out how the language of the claims patentably distinguishes them from Schowengerdt. Schowengerdt cures the deficiencies of Dubroca. Therefore, the claims remain rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329.  The examiner can normally be reached on Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                            3/11/2021